J-S38018-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: P.S.-Q.S.-L.,          :   IN THE SUPERIOR COURT OF
    A MINOR                                    :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: D.L., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 940 WDA 2021

                 Appeal from the Decree Entered June 4, 2021
       In the Court of Common Pleas of Beaver County Orphans' Court at
                             No(s): 3003-2021,
                           CP-04-DP-0000014-2020

    IN THE INTEREST OF M.D.V.M., A             :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: D.L., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 941 WDA 2021

                 Appeal from the Decree Entered June 4, 2021
       In the Court of Common Pleas of Beaver County Orphans' Court at
                             No(s): 3004-2021,
                           CP-04-DP-0000013-2020


BEFORE:      BENDER, P.J.E., DUBOW, J., and COLINS, J.*

MEMORANDUM BY DUBOW, J.:                             FILED: JANUARY 25, 2022

        D.L. (“Mother”) appeals from the Decrees entered June 4, 2021, in the

Court of Common Pleas of Beaver County, which involuntarily terminated her


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S38018-21



parental rights to her sons, M.D.V.M., born in June 2016, and P.S.-Q.S.-L.,

born in February 2020 (collectively, “Children”).1 Mother assails the evidence

underlying the Orphans’ Court’s decision, but we conclude the record supports

the court’s findings and affirm.

SUMMARY OF FACTS AND PROCEDURAL HISTORY

       We take the following factual and procedural history from the Orphans’

Court’s opinion and our review of the record. Beaver County Children and

Youth Services (“CYS”) has a long history of involvement with Mother dating

back to 2011. Mother had eight children at the time of these proceedings and

was pregnant with her ninth. Significantly, the record indicates that at least

the last four of Mother’s children were born with drugs or alcohol in their

system, including M.D.V.M., his two younger siblings who are not involved in

this appeal, and P.S.-Q.S.-L. CYS began providing general protective services

for the family after M.D.V.M.’s birth in June 2016, but Mother continued to

abuse substances.

       CYS obtained custody of Children after P.S.-Q.S.-L.’s birth in February

2020. P.S.-Q.S.-L. was born with cocaine and marijuana in his system, and

Mother refused to attend inpatient substance abuse treatment. Mother also

suffered from mental health concerns and lacked stable housing. The Juvenile

Court issued verbal emergency protective custody orders on March 16, 2020,

____________________________________________


1 The Orphans’ Court also entered a Decree terminating the parental rights of
M.D.V.M.’s father, J.B., involuntarily. J.B. did not appeal. P.S.-Q.S.-L.’s father
is deceased.

                                           -2-
J-S38018-21



which removed Children from Mother’s care, and written orders dated March

17, 2020, which confirmed the verbal orders. A shelter care hearing occurred

on March 17, 2020, and the court ordered that continued placement outside

of Mother’s care was necessary. The matter proceeded to an adjudication and

disposition hearing on April 13, 2020, and the court entered orders dated April

15, 2020, adjudicating Children dependent. The court directed once again

that Children would remain placed outside of Mother’s care and designated

their permanent placement goals as return to parent or guardian.2 At the time

of the hearing, M.D.V.M. was three-and-a-half years old, and P.S.-Q.S.-L. was

two months old. Although Children initially resided in separate foster homes,

M.D.V.M. went to live in the same kinship foster home as P.S.-Q.S.-L. in June

2020, and they have remained there together ever since.

       After Children’s adjudications of dependency, Mother made little effort

to reunify with them. Her reunification goals included obtaining substance

abuse and mental health treatment and maintaining stable housing. Mother

attended inpatient substance abuse treatment beginning on March 20, 2020,

but she left against medical advice on April 4, 2020. Her only substance abuse

treatment after that was a twelve-hour relapse prevention program in June

2020. Mother repeatedly failed to comply with drug screens, failed to attend

mental health treatment consistently, and moved from place to place. She

____________________________________________


2Mother appealed the orders, and this Court affirmed on October 15, 2020.
See In the Interest of P.L., 241 A.3d 428 (Pa. Super. 2020) (unpublished
memorandum).

                                           -3-
J-S38018-21



was also incarcerated briefly in July 2020. Critically, Mother failed to attend

available supervised visitation and had minimal contact with Children. Mother

visited Children informally through their foster mother in June 2020, and then

visited them only once during the next seven months, which was another

informal visit in December 2020. Mother also had phone contact with Children

approximately once per month.

       The Juvenile Court conducted a permanency review hearing on January

5, 2021. Because of Mother’s noncompliance, CYS requested that the court

change Children’s goals from return to parent or guardian to adoption. The

court entered orders changing Children’s goals dated January 6, 2020.3 Only

after the court entered its goal change orders did Mother’s compliance begin

to improve, in that she obtained substance abuse treatment and reached out

to Children’s foster mother for more consistent visits with Children.

       On January 19, 2021, CYS filed Petitions to terminate Mother’s parental

rights to Children involuntarily. The Orphans’ Court4 conducted a hearing on

the Petitions on March 23, 2021, at which time M.D.V.M. was four-and-a-half

years old and P.S.-Q.S.-L. was one year old. At the hearing, CYS presented

testimony from Mother, as on cross-examination; Children’s foster mother,
____________________________________________


3 Mother appealed a second time, and this Court affirmed the goal change
orders on July 16, 2021. See In the Interest of P.S.-Q.S.-L., 260 A.3d 148
(Pa. Super. 2021) (unpublished memorandum).

4The Honorable Mitchell Shahen served as the Juvenile Court and Orphans’
Court in this matter.



                                           -4-
J-S38018-21



Z.S.; and CYS caseworker, Susan Willy.5 On June 4, 2021, the court entered

Decrees terminating Mother’s parental rights to Children involuntarily, as well

as Findings of Fact, citing 23 Pa.C.S. § 2511(a)(1), (2), (5), and (b).

       Mother failed to appeal within the requisite thirty days. See Pa.R.A.P.

903(a). On July 7, 2021, Mother filed a Petition for permission to appeal nunc

pro tunc in this Court, averring she miscalculated the end of the appeal period

by one day. This Court entered an order on July 20, 2021, dismissing Mother’s

petition but explaining she could request permission to appeal in the Orphans’

Court. Mother complied, and the Orphans’ Court granted her permission to

appeal nunc pro tunc by Order entered August 4, 2021. Mother filed Notices

of Appeal, along with Concise Statements of Errors Complained of on Appeal

pursuant to Pa.R.A.P. 1925(a)(2)(i), that same day. CYS filed an application

to consolidate Mother’s appeals in this Court on September 1, 2021, and we

entered an order granting consolidation on September 16, 2021.6

____________________________________________


5 Mother was represented by counsel during the termination proceedings. A
single guardian ad litem represented both Children during the proceedings,
while the Court appointed separate legal counsel for M.D.V.M.

6 Mother filed two Notices of Appeal nunc pro tunc, with each Notice of Appeal
corresponding to one of the two Children involved in this appeal and included
the docket numbers from both Children’s adoption and dependency matters.
This Court filed orders directing Mother to show cause as to why these appeals
should not be quashed for failing to comply with Pa.R.A.P. 341, as interpreted
in Commonwealth v. Walker, 185 A.3d 969, 976-77 (Pa. 2018). Mother
responded that she intended only to appeal from the termination decrees, as
evidenced by her annexation of those decrees to her notices of appeal.




                                           -5-
J-S38018-21



       Mother raises a single issue for our review: “Whether the [Orphans’

C]ourt erred in finding a basis to terminate Mother’s parental rights under 23

Pa.C.S. [§] 2511(a)(1), 2511(a)(2), and 2511(a)(5) when [CYS] failed to

prove these grounds by clear and convincing evidence[?]” Mother’s Br. at 5.7

       Standard and Scope of Review

       When reviewing a Decree involuntarily terminating parental rights, this

Court must accept the findings of fact and credibility determinations of the

Orphans’ Court if the record supports them. In re T.S.M., 71 A.3d 251, 267

(Pa. 2013). If the record supports the court’s factual findings, we must then

consider whether the court committed an error of law or abused its discretion.

Id. Where the competent record evidence supports the court’s findings, we



____________________________________________


Our Supreme Court has recently held that an appellate court may take
appropriate action to allow for corrective action where a timely-filed notice of
appeal contains an error. See Commonwealth v. Young, ___ A.3d ___,
2021 WL 6062566 (Pa. filed Dec. 22, 2021) (applying Pa.R.A.P. 902 to allow
correction of error to notices of appeal). In light of Mother’s response to the
rules to show cause, and the fact that she has already appealed the
dependency determinations, we need not remand for the filing of amended
notices of appeal or other corrective action. We, thus, address the merits of
Mother’s appeals.

7 In the argument portion of her brief, Mother also asserts a challenge to the
termination of her parental rights pursuant to 23 Pa.C.S. § 2511(b). Mother’s
Br. at 22. However, Mother failed to include that challenge in her statement
of questions involved or her Concise Statement of Errors Complained of on
Appeal. Thus, Mother waived any claim regarding Section 2511(b). See In
re M.Z.T.M.W., 163 A.3d 462, 466 (Pa. Super. 2017) (explaining that this
Court will not review an appellant’s claim unless it is included in the statement
of questions involved and Concise Statement).


                                           -6-
J-S38018-21



must affirm the termination Decree even if the record could support a different

result. In re Adoption of Atencio, 650 A.2d 1064, 1066 (Pa. 1994).

      Critically, the Orphans’ Court “is free to believe all, part, or none of the

evidence presented, and is likewise free to make all credibility determinations

and resolve conflicts in the evidence.” In re M.G., 855 A.2d 68, 73–74 (Pa.

Super. 2004) (citations omitted). We defer to the Orphans’ Court because it

often has “first-hand observations of the parties spanning multiple hearings.”

In re T.S.M., supra at 267 (citations and quotation marks omitted). It is

important to remain mindful that courts “cannot and will not subordinate

indefinitely a child’s need for permanence and stability to a parent’s claims of

progress and hope for the future. Indeed, we work under statutory and case

law that contemplates only a short period of time . . . in which to complete

the process of either reunification or adoption for a child who has been placed

in foster care.” In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super.

2006) (emphasis in original; citations omitted).

      The Adoption Act requires that the Orphans’ Court conduct a bifurcated

analysis when considering a Petition to terminate parental rights involuntarily.

See 23 Pa.C.S. § 2511(a) and (b). The court first focuses on the conduct of

the parent, and if the party seeking termination presents clear and convincing

evidence that the parent’s conduct meets one of the grounds for termination

set forth in Section 2511(a), the court must then analyze whether termination

of parental rights will serve the needs and welfare of the child pursuant to

Section 2511(b). The court must examine the existence of the child’s bond

                                      -7-
J-S38018-21



with his or her parent, if any, and the potential effect on the child of severing

that bond. In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007). As we have

explained, “a parent’s basic constitutional right to the custody and rearing of

his or her child is converted, upon the failure to fulfill his or her parental duties,

to the child’s right to have proper parenting and fulfillment of his or her

potential in a permanent, healthy, safe environment.” In re B.,N.M., 856

A.2d 847, 856 (Pa. Super. 2004), appeal denied, 872 A.2d 1200 (Pa. 2005)

(citation omitted).

      While the Orphans’ Court here found that CYS met its burden of proof

pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), and (b), we need only agree

with the court’s decision as to any one subsection of Section 2511(a), as well

as Section 2511(b), to affirm the termination of parental rights. In re B.L.W.,

843 A.2d 380, 384 (Pa. Super. 2004) (en banc), appeal denied, 863 A.2d

1141 (Pa. 2004).

      Termination Pursuant to Section 2511(a)(1)

      We first conclude the Orphans’ Court properly exercised its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(1). Section

2511(a)(1) provides for termination where the petitioner establishes by clear

and convincing evidence that “[t]he parent by conduct continuing for a period

of at least six months immediately preceding the filing of the petition either

has evidenced a settled purpose of relinquishing parental claim to a child or

has refused or failed to perform parental duties.” 23 Pa.C.S. § 2511(a)(1);

In re Adoption of C.M., 255 A.3d 343, 358 (Pa. 2021) (citations omitted).

                                        -8-
J-S38018-21



      While the Adoption Act does not define the term “parental duties,” our

courts have explained that parents must exert themselves to maintain a place

of importance in their children’s lives. Id. at 364 (quoting In re Adoption of

R.W.G., 431 A.2d 274, 276 (Pa. 1981)). “[C]ommunication and association

are essential to the performance of parental duty[,]” and a parent may not

preserve his or her rights by waiting for a more convenient time to perform

parental responsibilities while others attend to a child’s physical and emotional

needs. Id. (citations and quotation marks omitted). Moreover, a parent must

“‘exercise reasonable firmness’” in resisting any obstacles that may prevent

him or her from maintaining the parent-child relationship. Id. (quoting In re

Adoption of S.P., 47 A.3d 817, 828 (Pa. 2012)). If the evidence establishes

that a parent has failed to perform parental duties in the six months preceding

the filing of the Petition, the Orphans’ Court “must examine the individual

circumstances and any explanation offered by the parent to determine if that

evidence, in light of the totality of circumstances, clearly warrants permitting

the involuntary termination [of parental rights].” Id. (quoting In re Orwick’s

Adoption, 347 A.2d 677, 680 (Pa. 1975)).

      Here, Mother acknowledges she failed to maintain contact with Children.

Mother’s Brief at 15-16. She contends her lack of contact resulted from her

mental health issues and “fear of doing something stupid,” and she complains

that CYS failed to accommodate these circumstances. Id. at 15-17. Mother

asserts she had a “light bulb [sic] moment of fear” when the Juvenile Court

changed Children’s goals to adoption in January 2021 and thereafter increased

                                      -9-
J-S38018-21



her contact with Children and their foster mother. Id. Mother also attempts

to defend her lack of contact with Children by arguing she was performing her

parental duties by not having contact with them. Id. at 16-17. She proposes

that she “engaged in her parental duty” by relying on Children’s foster mother

to care for them and by doing so protected them “from her own shortcomings.”

Id.
      The Orphans’ Court rejected Mother’s explanation, finding that she failed

to attend visits with Children and “completely put the [c]hildren out of her life”

from at least June 2020 to January 2021. Orphans’ Court Opinion, 9/1/21, at

25-26. Although the court recognized Mother later increased her contact with

Children, it dismissed these belated efforts as merely “an effort to change the

impact of the pending litigation.” Id. at 26. The court observed that Mother

showed no interest in addressing Children’s needs during the limited contact

she did have with them, as she did not even bother to feed them or change

P.S.-Q.S.-L.’s diaper. Id.

      The Orphans’ Court further found Mother refused to accept responsibility

for Children’s placement in foster care and failed to cooperate with CYS. Id.

Specifically, the court observed that Mother had not completed recommended

substance abuse treatment or attended mental health treatment consistently.

Id. The court concluded Mother continued to place her needs above those of




                                     - 10 -
J-S38018-21


Children and had not made the strides necessary to reunify with them despite

significant time and available services. Id. at 26-27.8

       Our review of the record supports the Orphans’ Court’s conclusion that

Mother refused or failed to perform parental duties in the six months preceding

the filing of the termination Petitions. Strikingly, the testimony reveals Mother

did not take advantage of supervised visitation. Mother visited with Children

informally through Children’s foster mother in June 2020 and then did not visit

them again until another informal visit in December 2020.9 N.T., 3/23/21, at

44-45, 48-49, 113. Mother did not visit Children after that until she arranged

additional informal visits in January 2021, near the time CYS filed its Petitions

to terminate her parental rights on January 19, 2021. Id. at 43, 48-49, 56,




____________________________________________


8 The Orphans’ court also concluded that severing Mother’s parental rights to
Children would not adversely affect the Children’s wellbeing. Orphans’ Court
Opinion, 9/1/21, at 33. The court observed that M.D.V.M. had only a “minimal
bond” with Mother; and P.S.-Q.S.-L has had almost no contact with Mother
throughout his life as he has lived in foster care since shortly after birth. Id.
at 3-4, 10-13, 25-29. The court found both Children thrived in their foster
home, despite Mother’s lengthy absence from their lives, and that they shared
a strong bond with their pre-adoptive foster mother, who provided them a
nurturing, safe, and supportive environment. Id. at 33-34. Children did not
look to Mother as a source of support and, as such, the court concluded
terminating Mother’s parental rights would have no adverse effect on them
and, in fact, will serve the Children’s best interests by providing them with a
nurturing, safe, and supportive home. Id. at 34.

9 CYS offered Mother video visits at the start of the dependency proceeding
due to the COVID-19 pandemic. N.T., 3/23/21, at 45, 59-61. It is not entirely
clear from the record whether Mother attended any of these video visits.


                                          - 11 -
J-S38018-21


122-23. Mother also had phone contact with Children, but this occurred only

once per month, approximately, until January 2021. Id. at 114; Exhibit D.

      Further, it was within the Orphans’ Court’s discretion to reject Mother’s

explanation for her refusal or failure. Mother’s claim, that her mental health

issues excused her lack of contact with Children, and that she performed her

parental duties by leaving Children in the care of their foster mother, is plainly

contrary to our law, which requires that a parent take affirmative steps to

maintain a relationship with his or her child. See In re Adoption of C.M.,

supra at 364. Accordingly, Mother is not entitled to relief.

      Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/25/2022




                                     - 12 -